Determination of Police Commissioner, dated April 12, 1966, dismissing petitioner from the Police Department, unanimously annulled, on the law, only to the extent of dismissing the specifications of Charges 5 and 6, and is otherwise confirmed, with $50 costs and disbursements to respondent. Respondent concedes that a finding against petitioner on Charges 5 and 6 is unsupported by the evidence. There is substantial evidence supporting the other equally serious charges, which were sustained. In our view, dismissal from the Police Department was appropriate discipline by reason of the charges properly sustained. Concur — Stevens, P. J., Eager, McGivern, Nunez and McNally, JJ.